DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on May 17, 2022. The application contains claims 1-51: 
Claims 2, 8, 18, and 22-51 were previously cancelled
Claims 1, 3-7, 9-17, and 19-21 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on May 17, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-7, 9-17, and 19-21 are allowable over the prior art of record. The closest prior art of record:
Mei et al. (US 20090006368 A1) teaches
a method for flexibly using trending topics as parameters for recommending media assets that are related to a viewed media asset, the method comprising: 
determining that a media asset has been viewed, wherein the media asset is provided by a content provider; 
identifying a plurality of attributes corresponding to the viewed media asset; 
updating a set of weightings corresponding to the plurality of attributes by increasing a first weighting corresponding to the respective attribute and increasing a second weighting corresponding to the other respective attribute; 
adjusting a recommendation for a media asset different from the viewed media asset based on a combined first weighting of the respective attribute and the second weighting of the other respective attribute; and 
generating for display the recommendation of the media asset different from the viewed media asset.
Krishnamurthy (US 9462342 B2) teaches
monitoring a plurality of social networking services to determine that a topic associated with the viewed media asset is trending; 
comparing, each of the plurality of attributes of the viewed media asset with the trending topic to determine that a respective attribute of the plurality of attributes matches the trending topic;
determining that another respective attribute of the plurality of attributes matches the trending topic;

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claim 12 as follows:
 “updating a set of weightings corresponding to the plurality of attributes by increasing a first weighting corresponding to the respective attribute by a first amount corresponding to a first set of viewers that have interacted with the respective attribute and increasing a second weighting corresponding to the other respective attribute by a second amount corresponding to a second set of viewers that have interacted with the other respective attribute, wherein the first amount is greater than the second amount;”

Dependent claims 3-7, 9-11, 13-17, and 19-21 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        


/ANHTAI V TRAN/Primary Examiner, Art Unit 2168